Citation Nr: 1543029	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  11-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a psychiatric disorder, to include PTSD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2014). With respect to the third element, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  Id.; see Doran v. Brown, 6 Vet. App. 283 (1994).

The Veteran contends that he has PTSD as a result of several claimed in-service stressors.  On December 18, 2009, the RO issued a memorandum in which is found insufficient information for it to corroborate the Veteran's alleged stressors.  In January 2010, the Veteran submitted a three-page typed statement in which he described multiple events in service that he believed contributed to his alleged PTSD.  Of particular note are the following alleged stressors: (1) that upon arrival at "Tent City," Saigon, he was exposed to three days of gunfire and explosions, the proximity of which prevented him from sleeping; (2) that during his period in Saigon, several fellow soldiers were killed by the North Vietnamese in an ambush attack several tents away from where the Veteran was sleeping; and (3) that upon arrival at Cam Ranh Bay, his transport plane was subject to enemy fire.  

The Board finds that the first and third stressor described above constitute hostile military or terrorist activity consistent with the circumstances of the Veteran's service, and therefore, such stressors are verified under 38 C.F.R. § 3.304(f)(3) (2014).  Indeed, the Veteran's service treatment records and military personnel records with his claims file, which show that he was stationed in the Republic of Vietnam from August 1966 to July 1967.

The second stressor noted above is deemed to require verification.  The RO did not attempt to verify his claimed stressors with any records repository, including the Joint Services Records Research Center (JSRRC).  Thus, on remand, the AOJ should attempt to verify the claimed stressor involving the ambush in Saigon.  

Additionally, in his November 2010 VA examination, a VA psychologist verified a single stressor in which the Veteran experienced a bullet ricocheting off of a nearby metal grate while on guard duty and being unable to return fire.  The VA psychologist equated this stressor to a fear of hostile military or terrorist activity, and therefore, that stressor is verified under 38 C.F.R. § 3.304(f)(3) (2014).  

Once VA undertakes to provide a medical examination in connection with a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran was afforded a VA examination in November 2010.  Upon review, the Board finds that that examination is inadequate.

First, the Board notes that the examiner stated in his opinion that the Veteran's primary stressor from the military (the stressor in which a bullet ricocheted off a grate near him) could support a diagnosis of PTSD, although it was unlikely to impact his current occupational functioning.  He also noted significant other post-service stressors, such as the more recent death of his son from a drug overdose.  The examiner then declined to give a diagnosis of PTSD, instead assessing a diagnosis of adjustment disorder with anxious features.  However, the examiner did not provide a reasoned explanation for rejecting a diagnosis of PTSD, despite finding that the Veteran had experienced an in-service stressor capable of supporting such a diagnosis. Thus, on remand, the Veteran should be afforded a VA examination which addresses his verified in-service stressors in relation to any possible diagnosed mental health disability and which provides an explanation for the diagnoses given.  

Additionally, the Board notes that the scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, even presuming the Veteran does not presently suffer from PTSD as he claims, the claim itself will still encompass any other diagnosed mental health disabilities that are reasonably associated with his description of his symptoms.  As stated above, in the November 2010 examination report, the examiner gave the Veteran a diagnosis of adjustment disorder with anxious features.  He also states that the Veteran "probably should never have been allowed into the Army as he continued to suffer the continuous bullying and hazing that marked his childhood."  This statement raises the possibility that this diagnosed condition not only preexisted active service, but was potentially aggravated thereby.  See 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2014) (allowing for service connection for any condition which clearly and unmistakably preexisted service and was aggravated beyond its natural progression thereby).  However, the examiner failed to fully address this possibility in the examination report.  Accordingly, on remand, the Veteran should be afforded a VA examination which also addresses whether any diagnosed conditions clearly and unmistakably preexisted service and were subsequently aggravated beyond natural progression by any incident of service.

Finally, the examiner in the November 2010 examination report states that the Veteran has a possible diagnosis of a dependent personality, but that such a diagnosis is unavailable absent  collateral confirmation.  Because this implies that an additional psychiatric diagnosis may be made, on remand, any additional steps necessary to confirm such a diagnosis should be taken.  If a diagnosis is given, then the examiner should address whether or not it is etiologically related to the Veteran's service.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to verify the Veteran's various alleged stressor regarding the ambush in Saigon (stressor #2 above) from any appropriate source, to include sending the Veteran's stressor statement to the JSRRC to provide confirmation as to whether it is able to confirm any claimed hostile military events as reported by the Veteran.  Any response from the JSRRC should be associated with the record.  

2. Thereafter, schedule the Veteran for a VA examination with an appropriate mental health specialist, to provide an opinion as to the nature and etiology of any preexisting or acquired psychiatric disorder, including PTSD, adjustment disorder with anxious features, and/or dependent personality.  The entire claims file, including a copy of this remand, and a summary of any verified in-service stressors, should be made available to the examiner for review.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.  

The examiner is first requested to address stressors #1 and #3 as reported by the Veteran in his January 2010 statement; the second stressor from that statement need only be addressed if verified.  Additionally, the incident of the richocheting bullet noted at the last examination should also be considered. 

Based on a review of the claims folder and the clinical findings from the examination, the examiner should then identify any current psychiatric disorder and give a reasoned explanation as to how that diagnosis was made.  In the event that the examiner finds that the Veteran does not have PTSD, the examiner must provide an explanation for why that diagnosis is not appropriate in this case.

If PTSD is identified, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the disability is related to any verified in-service stressor.

If PTSD is not identified, and for any other diagnosed psychiatric condition found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the disability is related to his military service.  

The examiner should also state whether any diagnosed psychiatric condition, including his presently diagnosed adjustment disorder with anxious features, clearly and unmistakably preexisted service.  If such a finding is made, the examiner should also state whether it is clear and unmistakable that the disability was NOT aggravated beyond its natural progression by active service.  If aggravation IS found, the examiner should provide a pre- and post-aggravation level of severity.

A complete rationale for all findings and opinions must be provided, to include citation to evidence of record, medical treatise evidence, and known medical principles.  

3. Thereafter the AOJ should readjudicate the issues on appeal in light of all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case and afforded adequate time to respond before returning the matter to the Board for further appellate review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




